Citation Nr: 1816576	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  11-05 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a skin condition, to include a skin rash and flushing.

3. Entitlement to a rating in excess of 20 percent for cervical strain.

4. Entitlement to a rating in excess of 30 percent for generalized anxiety disorder (previously diagnosed as primary insomnia).

5. Entitlement to a rating in excess of 10 percent for left knee patellofemoral syndrome.

6. Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

7. Entitlement to a compensable rating for tension headaches. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from December 2008 to October 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. Jurisdiction was subsequently transferred to the RO in Montgomery, Alabama. The Veteran filed a Notice of Disagreement (NOD) in April 2010 and a Statement of the Case (SOC) was issued in March 2011.  The Veteran filed his Substantive Appeal via a VA Form 9 in March 2011.  Thus, the Veteran perfected a timely appeal of the issue. A Supplemental Statement of the Case was issued in February 2016.

A July 2015 rating decision granted an increased evaluation of 30 percent for generalized anxiety disorder, effective April 28, 2015 and an increased evaluation of 10 percent for GERD, effective April 28, 2015. In a subsequent December 2015 rating decision the evaluations for generalized anxiety disorder and GERD were continued but assigned an effective date of October 20, 2009, the date of the Veteran's claim. Additionally, the RO granted an increased evaluation of 10 percent for patellofemoral syndrome of the left knee, effective October 20, 2009 and an increased evaluation of 20 percent for cervical strain, effective October 20, 2009. However, as these grants do not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board. AB v. Brown, 6 Vet. App. 35 (1993). Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

In September 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ). A copy of the hearing transcript has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.

The issues of entitlement to service connection for a skin condition and entitlement to increased ratings for cervical strain, and left knee patellofemoral syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The preponderance of the evidence shows that the Veteran has not had a diagnosis of PTSD that satisfies applicable VA regulatory criteria.

2. For the entirety of the appeal period, the Veteran's generalized anxiety disorder manifested in no more than occupational and social impairment with occasional decrease in work efficiency. 

3. The Veteran's gastrointestinal disorder is manifested by persistently recurrent epigastric distress, with dysphagia, pyrosis and regurgitation, accompanied by substernal and arm and shoulder pain, productive of considerable impairment of health; however, the clinical evidence does not show that the disability is productive of severe impairment of health, weight loss, hematemesis or melena.

4. For the entirety of the appeal period, the Veteran's tension headaches have not been productive of characteristic prostrating attacks averaging one in two months, but his headaches are productive of frequent and significant symptoms.


CONCLUSIONS OF LAW

1. The criteria for service connection for PTSD have not been met. 38 U.S.C. §§ 1101, 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2. The criteria for an evaluation in excess of 30 percent for generalized anxiety disorder have not been met. 38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2017).

3. The criteria for a 30 percent rating, but no higher, for gastroesophageal reflux disease have been met. 38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1 -4.3, 4.7, 4.114, Diagnostic Code 7346 (2017).

4. Resolving reasonable doubt in favor of the Veteran, the criteria for a 10 percent rating, but no higher, for tension headaches have been met. 38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C. § 5103 (a) (2012); 38 C.F.R. § 3.159 (b) (2017). In regards to increased rating claims, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim. This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). VA's duty to notify was satisfied by letters in October 2009 and May 2010.

Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has a duty to provide assistance to substantiate a claim. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, private treatment records, VA medical records and examinations, hearing testimony, and statements from the Veteran and his representative have been obtained.  All relevant evidence has been obtained and associated with the record.  Neither the Veteran, nor his representative, has identified any additional existing evidence that is not of record that is necessary for a fair adjudication of his appeal.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed. See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

II. Service Connection

Legal Criteria

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C. § 1131; 38 C.F.R. § 3.303 (a). Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

A layperson is competent to report on the onset and recurrence of symptoms. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). When considering whether lay evidence is credible, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence, and the Veteran's demeanor when testifying at a hearing. See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Posttraumatic Stress Disorder

The Veteran asserts that he currently has PTSD, which he contends is a result of his active duty service in Iraq. 

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125 (a) (stating that if a diagnosis of a mental disorder does not conform to DSM or is not supported by findings in the examination report, the rating agency shall return the report to substantiate the diagnosis); (2) medical evidence of a link between current symptomatology and the claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred. 38 C.F.R. § 3.304 (f), 4.125(a); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

Effective March 19, 2015, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the DSM-IV, and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5). See 80 Fed. Reg. 53,14308 (March 19, 2015).  The provisions of the final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  The Veteran's claim was pending before the RO on August 4, 2014. 

The Board finds that the Veteran has not met the first essential criterion for service connection for PTSD in that he does not have a medical diagnosis of the disorder in accordance with the applicable diagnostic criteria.

In November 2009, the Veteran underwent an evaluation for PTSD. He reported difficulty maintaining sleep several times each night, which he attributed to discomfort caused by skeletal pain. The examiner noted persistent symptoms of increased arousal in that the Veteran had difficulty falling or staying asleep and irritability or outbursts of anger. The examiner described these symptoms as chronic but noted that such disturbances did not cause clinically significant distress or impairment in social, occupational or other important areas of functioning. He noted that the Veteran likely struggled with at least minimal attentional deficits secondary to sleep deprivation which the Veteran was unwilling to admit. The examiner noted that the Veteran met the DSM-IV stressor criterion. He noted that the Veteran served in Iraq from March 2009 to September 2009 with a combat security element. He was exposed to IEDs twice, but he characterized his level of combat exposure as relatively low. The Veteran denied significant psychiatric or behavioral problems beyond pain-related insomnia and occasional irritability/anger. See November 2009 Initial PTSD/Mental Disorders Examination Report. 

The examiner further noted that the Veteran met the DSM-IV criteria for a diagnosis of PTSD but clarified that the diagnosis was primary insomnia on Axis I and assigned a global assessment of functioning (GAF) score of 68. He commented that the Veteran struggled with pain-related insomnia and occasional irritability since he returned from deployment. The Veteran denied other symptoms of PTSD (DSM-IV) or clinically significant impact from the above-noted symptoms on his occupational/social functioning. However, the examiner found little or no evidence of significant, persisting cognitive deficits or memory deficits. The examiner noted that there were PTSD signs and symptoms that were transient or mild and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress. Id.
 
The examiner indicated that he was presented with referrals for both an initial PTSD examination and a mental disorders examination. As such, he included discussion of all possible psychiatric disorders within the PTSD template to avoid redundancy. Id.

In the December 2009 rating decision on appeal, service connection for PTSD was denied because the evidence did not show a confirmed diagnosis of PTSD. Available treatment records showed treatment for depression while on active duty but no diagnosis of PTSD. 

The Veteran underwent a VA examination for PTSD in April 2012. The examiner noted that the Veteran did not have a diagnosis of PTSD that conformed to the DSM-IV criteria. A diagnosis of anxiety disorder, not otherwise specified, was rendered. The Veteran had a GAF score of 68. In assessing whether the Veteran had a diagnosis of PTSD, the examiner noted that the Veteran met criterion A of the DSM diagnostic criteria for PTSD in that he experienced, witnessed or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others. The Veteran did not meet Criterion B as the traumatic event was not persistently re-experienced. He did not meet Criterion C because there was no persistent avoidance of stimuli associated with the trauma. The Veteran met Criterion D, as he displayed persistent symptoms of increased arousal, namely difficulty falling or staying asleep. For Criterion E and F the examiner noted that the Veteran did not meet the full criteria for PTSD. The examiner noted symptoms of depressed mood and anxiety. The Veteran did not have any other symptoms attributable to PTSD. The examiner rendered a diagnosis of anxiety disorder that was at least as likely as not due to military service. See April 2012 VA Examination. 

The Veteran underwent a VA mental health examination in July 2015. The Veteran was evaluated under the DSM-V criteria.  The diagnosis was generalized anxiety disorder. Overall findings were consistent with the April 2012 VA examination. The examiner noted that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although he was generally functioning satisfactorily, with normal routine behavior, self-care and conversation. The examiner noted the following symptoms: depressed mood; anxiety; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; and impairment of short and long-term memory, for example, retention of only highly learned material, while forgetting to complete tasks. See July 2015 VA Mental Health Examination.    

The examiner noted that the Veteran was not in treatment at the time of the examination and that he had been prescribed medication in the past but had discontinued them due to problems getting appointments with providers. The Veteran reported that his symptomology had continued to the present time without remission since the last examination. The examiner observed that the Veteran's general presentation was consistent with symptom endorsement and records review. There was no indication of psychosis, hallucinations or delusions. His mood was reported as depressed and his affect was congruent and consistent with the narrative content. The examiner observed intact social skills and the Veteran denied current or recent suicidal or homicidal ideation, plan or intent. Overall, the examiner noted that there had been no significant changes in the level of functional impairment, although the Veteran had reported that his symptoms had worsened mildly. Id. 

At his September 2017 Board hearing, the Veteran offered testimony about his claimed in service stressor and both he and his wife offered testimony to the Veteran's current symptoms. While the Veteran reiterated his contention that he suffers from PTSD, neither he nor his representative provided evidence showing a medical diagnosis of PTSD. See September 2017 Hearing Transcript.

The record before the Board contains reports from numerous VA examinations assessing the Veteran's psychiatric condition. Based on a review of the evidence of record the Board finds that the Veteran does not have a diagnosis of PTSD that meets the required DSM criteria.

The November 2009 VA examiner checked the box that the Veteran met the DSM-IV criteria for a diagnosis of PTSD but clarified the diagnosis was primary insomnia on Axis I.  The April 2012 VA examination concluded that the full diagnostic criteria for PTSD had not been met. That examination specifically addressed each of the PTSD criteria and it was noted that while the Veteran manifested some PTSD symptomatology, he did not meet all of the criteria for a DSM-IV compliant diagnosis. Specifically, while the Veteran met Criterion A, in that he had been exposed to a traumatic event and Criterion B in that he had symptoms of increased arousal, he did not meet the persistent re-experience of the traumatic event, persistent avoidance of stimuli associated with the trauma or frequency and clinically significant impairment criteria under the DSM-IV. The July 2015 VA examiner found the Veteran's symptoms and condition to be consistent with findings on the April 2012 VA examination. The VA examiner summarized the Veteran's condition as generalized anxiety disorder characterized by depressed mood, anxiety, chronic sleep impairment, and mild memory loss.  

The above-cited evidence reflects that the record contains no competent, persuasive evidence that the Veteran has actually been diagnosed with PTSD at any point pertinent to this appeal, by a psychiatrist or psychologist, although the record contains two diagnoses for anxiety disorder, which will be discussed in the following section.

The Board acknowledges the Veteran's contention that he suffers from PTSD. However, the diagnosis of a psychiatric disability, specifically PTSD, falls outside the realm of common knowledge of a lay person. While the Veteran, as a lay person, is competent to report observable symptomatology, he lacks the medical training and expertise necessary to assess such a complex medical diagnosis as PTSD or to differentiate such a condition from other anxiety disorders. See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

For the reasons set forth above, the preponderance of the evidence is against a finding that the Veteran's current psychiatric condition satisfies the full DSM criteria for a valid diagnosis of PTSD. Accordingly, service connection for PTSD is denied. 38 C.F.R. §§ 3.304 (f), 4.125(a) (2017). In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

The Board notes that it is required to consider all possible mental disabilities that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. Clemons v. Shinseki, 23 Vet. App. 1 (2009). However, as will be discussed below, the Veteran is already service connected for his diagnosed anxiety disorder.

III. Increased Ratings

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities. Separate diagnostic codes identify the various disabilities. 38 U.S.C. § 1155 (2012); 38 C.F.R. § Part 4 (2017). Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. 

The veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Here, the relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time. The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned. 38 C.F.R. § 4.7. 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2017).

Generalized Anxiety Disorder

The Veteran is service connected for generalized anxiety disorder, currently evaluated as 30 percent disabling. He contends that his generalized anxiety disorder is more severe than reflected in his current disability rating. 

In the December 2009 rating decision currently on appeal, the RO assigned the Veteran a 10 percent disability rating for primary insomnia under Diagnostic Code 9499-9400, effective October 20, 2009. In a July 2015 rating decision, the RO recharacterized the Veteran's condition as generalized anxiety disorder under Diagnostic Code 9400 and assigned a 30 percent disability rating, effective April 28, 2015. A subsequent December 2015 rating decision continued the 30 percent evaluation but issued an effective date of October 20, 2009. The Veteran contends that a higher rating is warranted based on his current symptomatology. 

The Veteran's generalized anxiety disorder is rated under Diagnostic Code 9400, which is evaluated under the General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130.

Under this formula, a 30 percent rating is assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). Id. 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. Id. 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id. 

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV). 38 C.F.R. § 4.130. DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. Higher scores correspond to better functioning of the individual. 

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work). 

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-117 (Fed. Cir. 2013), however, noted the "symptom-driven nature" of the General Rating Formula, and observed that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered. 38 C.F.R. § 4.126 (a). In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id. Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment. 38 C.F.R. § 4.126 (b).

Factual Background

As noted above, at the Veteran's initial PTSD and mental health examination in November 2009, the Veteran reported difficulty maintaining sleep and the examiner noted persistent symptoms of increased arousal in that the Veteran had difficulty falling asleep and staying asleep as well as irritability or outbursts of anger. The examiner described these symptoms as chronic but noted that such disturbances did not cause clinically significant distress or impairment in social, occupational or other important areas of functioning. The examiner rendered a diagnosis of primary insomnia. See November 2009 Initial PTSD/Mental Disorders Examination Report.

At his April 2012 VA mental health examination, a diagnosis of anxiety disorder, not otherwise specified, was rendered and the examiner noted symptoms of depressed mood and anxiety. The examiner found that the Veteran demonstrated occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication. See April 2012 VA Examination Report. 

At a July 2015 VA examination, the examiner noted that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although he was generally functioning satisfactorily, with normal routine behavior, self-care and conversation. The examiner noted the following symptoms: depressed mood; anxiety; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; and impairment of short and long-term memory, for example, retention of only highly learned material, while forgetting to complete tasks. The Veteran reported that his symptomology had continued to the present time without remission since the last examination and had worsened. See July 2015 VA Mental Health Examination. 

At his September 2017 Board hearing, the Veteran and his wife offered testimony to the Veteran's current symptoms. The Veteran asserted that he had symptoms of night sweats, trouble sleeping, and nightmares. He stated that he did not have nightmares prior to going to Iraq. He testified that the nightmares were not war-based but that he felt constricted in them and could not fight whatever was coming up against him. The Veteran's wife testified that when he returned from Iraq in 2009, it took him several months to reacclimate to civilian life. She described him as quiet and withdrawn, noting that he would not talk to her the same way he had before his deployment. He gave short answers and was argumentative. She reported that he did not sleep, would yell in his sleep, and jerk around so hard that their bed would shake and wake her. She noted an incident in which the Veteran swung in his sleep and narrowly missed her. She noted that he would wake up fighting if she attempted to wake him and that she is forced to wake him to get him to stop and calm down. She further asserted that the Veteran's 10 year old daughter was afraid of him and had commented that he no longer talked or played with her. See September 2017 Hearing Transcript.

Analysis 

Upon consideration of the foregoing evidence, the Board concludes that the Veteran's generalized anxiety disorder is appropriately rated as 30 percent disabling for the entirety of the appeal period. In that regard, the evidence shows that during appeal period, the constellation of symptoms associated with the Veteran's disability were broad and included: depressed mood; anxiety; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; and impairment of short and long-term memory, for example, retention of only highly learned material, while forgetting to complete tasks. The evidence also documents symptoms of irritability with outbursts of anger and nightmares. 

Of the listed suggested symptoms for a 50 percent disability rating, the Veteran had not experienced: problems with his speech, panic attacks more than once a week, difficulty in understanding complex commands, nor impairment of judgment or abstract thinking. While the July 2015 VA examiner noted that the Veteran experienced symptoms of impairment of short and long-term memory, which are contemplated by the 50 percent disability rating, she did not indicate that such impairment contributed to occupational and social impairment with reduced reliability and productivity. 

The Board notes that the Veteran and his wife testified to the Veteran's difficulties readjusting to family life, with the Veteran demonstrating irritability, erratic sleep behavior, and communication issues with his wife and daughter. Nonetheless, the clinical evidence shows that the Veteran was functioning well with his family and at work. The July 2015 VA examiner noted that "since the last C&P in 2012, Veteran reported he continues to be married 11 years, 2 children, good family and social relationships, he said he has a couple of friends, enjoys fishing and hunting." Regarding his employment, she further noted that the Veteran "continues working at Hyundai plant in Montgomery, assistant manager for warehouse supply, reported the job is going well for past 10 years now." 

While true, that the Veteran had disturbances in mood with irritability, depressed mood, impaired sleeping, and concentration and memory issues, these symptoms have not been shown to impact his potential occupational functioning to the degree of reduced reliability and reduced productivity. The April 2012 VA examiner found that the Veteran demonstrated occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress. The July 2015 VA examiner noted that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although he was generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

When viewing the relevant evidence in total, the Board finds that the Veteran has not had symptoms of similar severity, frequency and duration as those listed in the criteria for a 50 percent rating, to include a showing of occupational and social impairment with reduced reliability and productivity. As such, a rating in excess of 30 percent is not warranted at any time during the appeal period.

In reaching this conclusion, the Board has considered the Veteran's and his wife's statements regarding the severity of his psychiatric disorder. They are competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C. § 1154 (a); 38 C.F.R. § 3.159 (a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). However, in weighing this evidence against the other relevant evidence of record (to include the aforementioned VA examination reports), the Board finds that the opinions and observations of the Veteran or his wife do not more nearly approximate the criteria for a 50 percent rating under 38 C.F.R. § 4.130.

In summary, the preponderance of the objective medical and other credible evidence of record is against the assignment of a rating in excess of 30 percent for any portion of the appeal period. The benefit of the doubt has been resolved in the Veteran's favor. 38 U.S.C. § 5107 (b).

GERD

The Veteran is service connected for gastroesophageal reflux disease, rated under 38 C.F.R. § 4.114, Diagnostic Code 7346, as 10 percent disabling, effective October 20, 2009. He contends that his GERD is more severe than reflected in his current disability rating. 

GERD is an unlisted disorder that has been rated by analogy under Diagnostic Code 7399-7346. Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27 (2017). Diagnostic Code 7399 refers to an unlisted disability of the digestive system. Diagnostic Code 7346 pertains to hiatal hernia. The Board finds that the rating criteria applied by the RO are appropriate. Pernorio v. Derwinski, 2 Vet. App. 625 (1992); 38 C.F.R. §§ 4.20, 4.21 (2017). The Board can identify no more appropriate diagnostic codes and the Veteran has not identified any. Butts v. Brown, 5 Vet. App. 532 (1993). Accordingly, the Board will proceed with an analysis of the Veteran's disability under Diagnostic Code 7346. 

Under Diagnostic Code 7346, if the condition is manifested by symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or by other symptom combinations productive of severe impairment of health, a 60 percent rating is warranted. If the condition is manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, and is productive of considerable impairment of health, a 30 percent rating is warranted. A 10 percent rating is warranted where two or more of the symptoms for a 30 percent rating are present and of less severity. 38 C.F.R. § 4.114, Diagnostic Code 7346 (2017). 

For purposes of evaluating conditions in 38 C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer. 38 C.F.R. § 4.112 (2017). The term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer. Id. 

Under governing law, ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, are not be combined with one another. 38 C.F.R. §§ 4.14, 4.113, 4.114 (2017). Rather, a single evaluation is to be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation. 38 C.F.R. § 4.114 (2017).

Factual Background 

The Veteran was afforded a VA examination for GERD in November 2009. The Veteran reported esophageal reflux with symptoms of burning sensation in the back of the throat and some heartburn. Very rarely he was awoken at nighttime because of reflux symptoms. He reported that he had been prescribed Zantac 150mg which he took once to twice a day. A diagnosis of gastroesophageal reflux disease was rendered with symptoms noted to be under control with Zantac 150mg taken once or twice a day. See November 2009 VA Examination. 
 
The Veteran was again afforded a VA examination in April 2012 and the examiner noted a diagnosis of GERD. The Veteran reported that he continued to experience regurgitation, nausea, acid reflux, and burning in the chest. He indicated that regurgitation was worse at night. The Veteran reported that he was on Zantac but experienced persistent GERD symptoms. See April 2012 VA Examination.

The examiner noted that the Veteran's treatment plan included taking continuous medication for his condition in the form of Zantac 150mg. He further noted the following signs or symptoms associated with the Veteran's GERD: persistently recurrent epigastric distress; infrequent episodes of epigastric distress; reflux; regurgitation; sleep disturbance caused by esophageal reflux that occurred four or more times a year with an average duration of less than one day; and recurrent nausea that occurred four or more times a year with an average duration of less than one day. Id.

The Veteran underwent a VA examination in July 2015. The examiner noted that the Veteran had chronic GERD which caused a vocal cord polyp. He was treated and evaluated through ENT at the Birmingham VA Medical Center (VAMC) where his GERD medication was increased to twice daily. An ENT treatment note from April 2015 noted that the Veteran's vocal cord nodule had resolved and that it would be reassessed with nasolaryngoscopy in August 2015. The examiner noted that the Veteran's treatment plan included continuous medication for his condition but reported chronic ongoing GERD symptoms despite the increased use of Omeprazole to twice daily to treat the condition. See July 2015 VA Examination.   

The examiner noted the following signs or symptoms associated with the Veteran's GERD: persistently recurrent epigastric distress; pyrosis; reflux; regurgitation; substernal and shoulder pain; sleep disturbance caused by esophageal reflux that occurred four or more times a year with an average duration of ten days or more; and nausea that occurred four or more times a year with an average duration of less than one day. Id.

An accompanying VA examination for the Veteran's vocal cord nodule noted that the Veteran suffered from chronic laryngitis and that the vocal cord polyp and its residuals of hoarseness were directly attributable to the Veteran's GERD, which was characterized as ongoing and not in good control. See July 2015 Disability Benefits Questionnaire for Laryngeal condition. 

In a December 2015 rating decision, the RO granted a 10 percent evaluation for the Veteran's GERD with an effective date of October 20, 2009, based on the findings of the April 2012 VA examination. The RO noted that the 10 percent evaluation was based on persistently recurrent epigastric distress and regurgitation. A 30 percent evaluation was not assigned because the Veteran did not display persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. See December 2015 Rating Decision.

At his September 2017 Board hearing, the Veteran asserted that whenever he had a flare-up he experienced chest pain that moved into his shoulder. He reported that he sometimes cannot eat because he is nauseous and has trouble swallowing. The Veteran had surgery on his vocal cords connected to his acid-reflux. He reported that whenever he was sleeping, the acid reflux would come up and burn the vocal cord causing a polyp which had to be removed through surgery at the Birmingham VAMC in 2015. See September 2017 Hearing Transcript.

Analysis

The criteria under Diagnostic Code 7346 are conjunctive, not disjunctive; thus all criteria must be met. See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met). Indeed, the criteria for the 10 percent rating require two or more symptoms for a 30 percent rating, but of less severity. 38 C.F.R. § 4.114, Diagnostic Code 7346. Such indicates that the same symptoms are contemplated in both the 10 percent and 30 percent criteria, but that the distinguishing factor for the higher criteria is the requirement that the symptoms result in considerable impairment of health.

Here, the evidence of record shows that the Veteran's GERD is manifested by persistently recurrent epigastric distress, pyrosis, reflux, regurgitation, substernal and shoulder pain, sleep disturbances caused by esophageal reflux, and nausea. See July 2015 VA Examination. These are all of the requisite symptoms for a 30 percent rating under Diagnostic Code 7346 except for the word "dysphagia." However, even though the July 2015 VA examination lacked the documentation of dysphagia (difficulty swallowing), the Board finds that the Veteran has proven the current existence of the symptom through his testimony in his September 2017 hearing, describing that he has difficulty swallowing. The Board finds that the Veteran is competent to report difficulty swallowing as such difficulty is observable to a lay person and the Board finds such reports credible.

Thus, the Veteran has shown that he currently has all of the requisite symptoms to meet the rating criteria for entitlement to a 30 percent rating for GERD. Therefore, the remaining determination before the Board is whether or not the Veteran's symptoms were productive of considerable impairment of health.

In this regard, the Board finds that the competent and credible evidence shows that the Veteran's GERD has caused considerable health impairment. This has been demonstrated by the use of continued medication for GERD, which included an increase in dosage after the lower dosage failed to relieve the Veteran's symptoms. Additionally, the Veteran's GERD was the cause of his service-connected vocal cord nodule, for which the Veteran was forced to undergo surgery. The Veteran and his wife also testified that the Veteran's GERD regularly disturbs his sleep, leaving him fatigued during the day. Therefore, the Board finds that the Veteran meets all criteria for a 30 percent disability rating for GERD.

The Veteran does not meet the criteria for a 60 percent rating, characterized by pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. While the Veteran has had pain, he has not displayed any of the other symptoms contemplated under the 60 percent rating. Furthermore, the Board finds that the evidence does not establish that the Veteran's symptom combinations are productive of severe impairment of health. As such, the Veteran does not meet the criteria for or warrant a 60 percent rating for any period on appeal. 

The Board has also considered whether staged ratings are appropriate; however, in this instance, the Board has afforded the Veteran the benefit of the doubt that he has experienced symptoms commensurate with those contemplated by the 30 percent rating throughout the entirety of the appeal period. Therefore, assigning staged ratings for this disability is not warranted.

Tension Headaches

The Veteran is service connected for tension headaches and assigned a noncompensable rating. He contends that his tension headaches are more severe than reflected in his current disability rating. 

There is no diagnostic code corresponding to tension headache disability in VA's rating schedule. As noted above, when an unlisted disability is encountered, it is permissible to rate the disability under the diagnostic code for a closely related disease or injury, by analogy. See 38 C.F.R. § 4.20 (2017). The Veteran's tension headaches are rated by analogy under 38 C.F.R. § 4.124a, Diagnostic Code 8100 for migraine headaches.

Under diagnostic code 8100, a noncompensable rating is warranted for headaches with less frequent attacks. A 10 percent rating is warranted for headaches with characteristic prostrating attacks averaging one in two months over the last several months. A 30 percent rating is warranted for headaches with characteristic prostrating attacks occurring on an average once a month over the last several months. A 50 percent rating is warranted for headaches with very frequently completely prostrating and prolonged attacks productive of severe economic inadaptability. See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2017).


Factual Background

At a November 2009 VA examination, the Veteran reported daily headaches that varied in severity. The headaches were located from the top of his head to the back of his head. The Veteran denied any symptoms of nausea or vomiting, denied migraine headaches, and reported that he did not take medication for the headaches. Objective findings on the examination revealed an essentially normal neurologic exam without any evidence of focal neurological deficit. The VA examiner rendered a diagnosis of tension-type headaches. See November 2009 VA Examination Report.

A December 2009 rating decision assigned a noncompensable evaluation based on tension-type headaches with no prostrating attacks. In his April 2010 NOD, the Veteran asserted that his headaches occurred nearly all the time, lasting anywhere from 30 minutes to several days. By his estimation, the headaches occurred at least a dozen times or more per month. He reported that at times his headaches were accompanied by a slight fever with a stiff neck. See December 2009 Rating Decision; April 2010 Notice of Disagreement.

A February 2010 VA neurologic examination for the Veteran's service-connected residuals of traumatic brain injury (TBI) noted his history of recurrent and chronic headaches. The Veteran reported at least one headache daily. He described this as a dull pain noted in the posterior aspect of the neck and occipital area. Headaches lasted for a couple of hours. He described the headache pain level as between 3-7 on a pain scale of 1-10. There was no history of nausea, vomiting, or blurred vision. The Veteran reported that he did not have migraine headaches and indicated that he usually took aspirin or Tylenol. See February 2010 VA Neurologic Examination Report.
 
At his September 2017 hearing, the Veteran reported that headaches started at the top of his head and traveled to the back of his head. He described the headaches as severe, noting that he sometimes experienced dizziness and had to sit down. He noted that the headaches typically occurred during stressful situations at work, which he asserted was an almost daily occurrence. He further reported sensitivity to light. The headaches occurred four to five times a week with varying degrees of severity. In order to relieve his headaches, the Veteran noted that he would find some kind of sheltered place that was quiet and not very bright in order to take time to breathe and calm down. He also noted that he carried over the counter medication such as Tylenol extreme to take on such occasions.  See September 2017 Hearing Transcript. 

Analysis

The record shows that the Veteran reports that his headaches are manifested by pain at the top and back of his head, occasionally accompanied by light sensitivity, dizziness, slight fever, and a stiff neck. Over the appeal period, the Veteran has generally reported four to five headaches per week which lasted from 30 minutes to several hours. The Veteran indicated that, more often than not, his headaches were daily but occurred at a minimum of at least a dozen times per month. The variability appeared to be related to the Veteran's stress level.
 
The term "prostrating attack" is not defined in regulation or case law. Fenderson v. West, 12 Vet. App. 119, 126-27 (1999) (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack). However, prostration can be defined as "extreme exhaustion or powerlessness." See Dorland's Illustrated Medical Dictionary 1531 (32nd ed. 2012).

The evidence demonstrates that the Veteran suffers headaches on a frequent basis and gets relief from over-the-counter medication and sitting down in a quiet, dimly lit space. However, the evidence is against a finding that the attacks are characteristic prostrating attacks. The rating criteria under Diagnostic Code 8100 look not only to frequency, but also to the severity of the headaches. The Veteran's descriptions do not appear to show characteristic prostrating attacks averaging one in two months over the last several months. The VA examinations in November 2009 and February 2010 did not produce findings of characteristic prostrating attacks of migraines or non-migraine headache pain. Additionally, the Veteran has been consistent in his report that he does not believe he suffers from migraines. 

Thus, the Board is left with the impression that the Veteran's headaches do not actually result in prostrating attacks averaging one in two months over the last several months. Nonetheless, while the Veteran's headaches are not of the degree contemplated by the compensable ratings under Diagnostic Code 8100, the Board finds that the Veteran experiences significant symptoms and his headaches occur with the type of frequency contemplated by the Diagnostic Code. Accordingly, the Board resolves reasonable doubt in favor of the Veteran and finds that his symptoms more nearly approximate a 10 percent rating, but no higher, under Diagnostic Code 8100, for the entirety of the appeal period.

The Board has also considered whether staged ratings are appropriate; however, the Board finds that the Veteran's symptomatology has been stable throughout the appeal period. Therefore, assigning staged ratings for this disability is not warranted.


ORDER

Entitlement to service connection for posttraumatic stress disorder is denied.

A rating in excess of 30 percent for generalized anxiety disorder is denied.

A 30 percent rating for gastroesophageal reflux disease is granted, subject to the laws and regulations governing the award of monetary benefits.

A 10 percent rating for tension headaches is granted, subject to the law and regulations governing the award of monetary benefits.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159 (2017).

Skin rash

The Veteran seeks entitlement to service connection for a skin disorder, characterized by a rash and flushing, which he contends originated in service. At his September 2017 Board hearing, the Veteran reported that he was stationed at Al Asad Air Base and that there was a large burn pile at the upper end of one of the air fields. He noted that there was a large amount of debris in the burn pile and that he had to cross that area to access the shooting range. He asserted that this may have something to do with his skin condition.

Service treatment records indicate that the Veteran was treated for sudden redness of the skin with flushing while on active duty. The Veteran was afforded a VA examination for his skin condition in November 2009. The examiner noted that the Veteran reported an unusual rash with redness all over the body but denied having any bumps. He reported that he had this rash every week while stationed in Iraq, sometimes twice a week. Following the Veteran's return home, he reported that the condition had occurred approximately 4-5 times in the last month. He stated that he noticed flushing that appeared all over the body accompanied by a burning sensation, like fire, which lasted for one to two hours. The Veteran reported that the condition had been documented in his STRs but that he had not been prescribed any medication. The examiner noted that records from July 2009 included an assessment of sudden redness of the skin (flushing of unclear etiology). Physical examination was negative for flushing, redness, urticarial, or any other skin lesion noted at the time of examination. No disfiguring scars of the head or facial area were noted. See November 2009 VA Examination Report. 

Diagnosis was noted as "skin condition reported as redness, flushing, and burning all over without any urticarial lesions or any other skin lesions noted. Frequency and intensity were worse in Iraq, improved since his return from Iraq but still has noted this since his return from Iraq about four to five times. No urticaria or any other kind of skin rash noted at the present time." Id. 

Service connection was denied because the RO concluded that there was no permanent residual or chronic disability subject to service connection shown by the service medical records or demonstrated by evidence following service. See December 2009 Rating Decision. 

At his September 2017 Board hearing, the Veteran asserted that he observed an outbreak of a skin rash in the middle of his deployment that continued through his time in service and after he returned home. He asserted that he did not have outbreaks as often as he used to but that they still occurred on a monthly basis. The outbreaks started with a very flushed, red face, akin to sunburn. The Veteran reported small red spots appearing and then gradually turning into big blotches. The outbreaks normally passed within an hour or two and his skin would then return to normal. The rash itches and will burn if scratched. The Veteran reported going to the doctor for treatment. He was told to go to the hospital to get treatment when he had an outbreak so that doctors could observe the rash and determine exactly what it was. He asserted that the doctors did not understand exactly what he was experiencing so they could not prescribe him anything to treat it. He further indicated that because his outbreaks only lasted one to two hours that he typically could not make it to a doctor before the condition had dissipated. The Veteran reported taking over the counter Benadryl to treat the condition. See September 2017 Hearing Transcript.  

The Board finds that an additional VA examination and opinion are warranted for the claim to service-connection for a skin condition. Although the Veteran was afforded a VA examination in November 2009, the Veteran was not shown to have a current skin disability. While the VA examiner's diagnosis noted symptoms of a skin condition as reported by the Veteran and noted in the STRs, he merely reported that no skin conditions were present on the day of examination. The examiner provided no opinion as to whether the Veteran had a current skin disorder based upon his reported symptoms, nor did he provide an opinion as to whether the skin symptoms as described by the Veteran were the same as the in-service symptoms reported by the Veteran and documented in the STRs. 

Additionally, at his September 2017 video conference hearing, the Veteran testified that his rash was intermittent in nature. The Board finds that the Veteran is competent to testify regarding such observable symptoms as a skin condition. See McCartt v. West, 12 Vet. App. 164, 167 (1999) (implying that a veteran's report of skin disorder of boils, blotches, rash, soreness, and itching may be the type of condition lending itself to lay observation). The United States Court of Appeals for Veterans Claims has interpreted VA's duty to assist to include obtaining a VA examination, when possible, during the active phase of a disability. See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994) (concluding that a VA examination during a remission phase of a skin condition was not adequate). For this reason, the Board finds that another VA examination is warranted, when the Veteran's skin condition is active, to assist in determining the etiology of any current skin disability.

Cervical Strain

The Veteran seeks entitlement to a rating in excess of 20 percent for cervical strain. He contends that his service-connected cervical strain is more severe than reflected in his current disability rating.  

VA last examined the Veteran's cervical strain disability almost six years ago in April 2012. Although new VA examinations are not warranted based merely upon the passage of time (see Palczewski v. Nicholson, 21 Vet. App. 174 (2007)), the Court has held that where a Veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination. See Olsen v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).

In this case, the Veteran's 20 percent disability rating for cervical strain was based on the findings of the April 2012 VA examiner. The Veteran has since provided testimony suggesting that his cervical spine condition has worsened in severity. At his September 2017 hearing, the Veteran reported stiffness from the midback up to the neck area, right side numbness that runs down his arm, and tingling all the way down to his fingertips. He reported limitation in how far he could raise his arm during flare-ups and noted that during flare-ups his arm got tense and he experienced muscle spasms. He reported pressure in his arm and shoulder as well as tingling in his hand and a feeling of compression. He further reported tremors during flare-ups. 

The Board notes that some of the Veteran's reported symptoms, such as numbness, tingling, and spasms were noted in the April 2012 VA examination. However, the Board notes that the Veteran now reports flare-ups and functional impairment of the cervical spine, which he had previously denied. Additionally, it is unclear whether the April 2012 VA examiner differentiated between muscle spasms and tremors, thus on remand the VA examiner should comment on whether such tremors are a symptom of the Veteran's cervical spine condition and discuss whether they indicate a worsening of his condition, along with the other symptoms described by the Veteran. 

As the evidence of record suggests a material change in the Veteran's service connected cervical spine condition since his last VA examination, the Board finds that the Veteran should be afforded a new VA examination to assess the current severity of his cervical spine condition. See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007) (when a veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (noting that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

Additionally, subsequent to the April 2012 examination, the Court, in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  After reviewing the examination of record, the Board finds that it is incomplete in this regard and requires further medical guidance, in light of the recent holding in Correia.  An additional relevant opinion was also issued by the Court in Sharp v. Shulkin, 29 Vet. App. 26 (2017).  As the previous examination report does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.

Left knee

The Veteran seeks entitlement to a rating in excess of 10 percent for patellofemoral syndrome of the left knee. He contends that his service-connected left knee condition is more severe than reflected in his current disability rating.

The Board finds that the Veteran was last afforded a VA examination for this condition in April 2012. At his September 2017 Board hearing, the Veteran testified that he has swelling of the knee and that it is hard to walk without support whenever the knee swells up. He reported occasional use of a cane and stated that he has mild pain which he believed was from the wear and tear of the cartilage in his knee. He further stated his belief that he has worn out his right knee because he uses it to compensate for his left knee.  While the April 2012 examination assessed factors such as pain, weakness, limited flexion, and limitation of motion, the Board finds that the Veteran's testimony suggested that his left knee condition has worsened. See September 2017 Hearing Transcript.

When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination when there is evidence of a change in the disability since the last examination.  See Snuffer, supra. Given the potential of worsening, and because there is insufficient evidence upon which the Board can assess the current severity of the Veteran's left knee condition, the Board finds that a new examination, with findings responsive to applicable rating criteria, is needed to fully and fairly evaluate the Veteran's claim for an increased rating. Caffrey v. Brown, 6 Vet. App. 377 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous.") Updated treatment records should also be associated with the claims file. 

Additionally, the April 2012 examination, does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, as outlined above. Thus, a new examination is necessary to decide the claim.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file any outstanding VA treatment records. The AOJ should contact the Veteran to determine whether there are any additional relevant private treatment records and obtain any necessary authorizations for such records.

2. The Veteran should be afforded a VA skin examination by a dermatologist or other appropriate examiner. The claims file and a copy of this remand must be made available to the reviewing examiner, and the examiner shall indicate in the report that the claims file was reviewed.

(a) The examiner is asked to identify any current skin diagnoses and, for each skin disability diagnosed, provide an opinion as to the nature and etiology of the diagnosed skin condition(s). In formulating her/his report, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any diagnosed skin condition is related to the Veteran's service, to include exposure to burn piles in Iraq. 

(b) To the extent feasible, this VA skin examination should be conducted at a point in time that the Veteran's skin disorder is in an active phase. The RO should advise the Veteran that if his symptoms are unobservable on the date of his scheduled examination, he should inform VA of this fact and reschedule another examination for another date.

(c) Alternatively, if it is not feasible to conduct an examination during an active phase of the Veteran's skin disorder, to the extent possible, the examiner is asked to formulate an opinion based upon the relevant information elicited from the Veteran, the documented in-service treatment reports of a skin disorder, and the current examination. 

3. Schedule the Veteran for a new VA examination, to determine the current nature and severity of his cervical strain disability. The claims folder must be made available to and reviewed by the examiner. All indicated tests and studies should be performed, including x-rays and range of motion studies in degrees, and the results reported.

(a) In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. 

(b) Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for the cervical spine on BOTH active and passive motion AND in weight-bearing and nonweight-bearing. If the cervical spine cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done. 

(c) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups. The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

In regard to flare-ups, if the Veteran is not currently experiencing a flare-up, based on relevant information elicited from the Veteran, review of the file, and the current examination results regarding the frequency, duration, characteristics, severity, and functional loss regarding his flares, the examiner is requested to provide an estimate of the Veteran's functional loss due to flares expressed in terms of the degree of additional range of motion lost, or explain why the examiner cannot do so.

4. Schedule the Veteran for a new VA examination, to determine the current nature and severity of his patellofemoral syndrome of the left knee. The claims folder must be made available to and reviewed by the examiner. All indicated tests and studies should be performed, including x-rays and range of motion studies in degrees, and the results reported.

(a) In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. 

(b) Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for both knees on BOTH active and passive motion AND in weight-bearing and nonweight-bearing. If the knee cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done. 

(c) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups. The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

In regard to flare-ups, if the Veteran is not currently experiencing a flare-up, based on relevant information elicited from the Veteran, review of the file, and the current examination results regarding the frequency, duration, characteristics, severity, and functional loss regarding his flares, the examiner is requested to provide an estimate of the Veteran's functional loss due to flares expressed in terms of the degree of additional range of motion lost, or explain why the examiner cannot do so.

All opinions provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated based on the entirety of the evidence.

If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response. Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


